                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


KUMAR NARESH,                                          2:19-cv-12800

                   Petitioner,
       v.                                      HON. TERRENCE G. BERG

MICHAEL KLINGER, District
Director, Bureau of                            SUPPLEMENTAL ORDER
Immigration and Customs
Enforcement, Detroit Field
Office,

                   Respondent.

      Petitioner Naresh Kumar1 is being held in immigration detention

in the Chippewa County Correctional Facility, in Sault Ste. Marie,

Michigan, while the Board of Immigration Appeals considers his appeal
of a final order of removal. This Court previously issued an order

dismissing Kumar’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 because the Court lacks subject-matter jurisdiction to

review the Attorney General’s discretionary bond determination. See 8

U.S.C. § 1226(e) (“No court may set aside any action or decision by the

Attorney General under this section regarding the detention or release of

any alien or the grant, revocation, or denial of bond or parole.”). On


1The case caption identifies Petitioner as “Kumar Naresh,” but he signs his pro se
hand-written pleadings as “Naresh Kumar,” and for that reason the Court will
proceed on the assumption that Petitioner’s name is Naresh Kumar.
                                        1
November 4, 2019, this Court received a letter from Kumar, ECF No. 10,

in which he asked the Court to look more closely at one of the bases for

relief asserted in his habeas petition—his allegedly unlawful arrest and

detention by the Grand Rapids Police Department, which set into motion
the events which led the United States Department of Homeland

Security and Immigration and Customs Enforcement to become aware

that Kumar was residing in the United States without a valid visa and,
ultimately, to place him in removal proceedings and hold him in

immigration detention without bond.

     Individuals in immigration detention may petition for writs of

habeas corpus under 28 U.S.C. § 2241. As stated in this Court’s previous

order, “[h]abeas petitions submitted pursuant to § 2241 may challenge

only the fact of conviction or detention, or the duration of the petitioner’s
sentence.” ECF No. 9, PageID.54. The allegations in Kumar’s § 2241

habeas petition concerning his initial criminal arrest and detention by

the Grand Rapids Police Department do not directly implicate his current

immigration detention. Rather, the criminal arrest, whether lawful or

unlawful, brought Kumar to the attention of immigration authorities,

who determined that he had overstayed his nonimmigrant visa by several

years, placed him in removal proceedings, and made the decision—

unreviewable by this Court—to hold Kumar in immigration detention

without bond during the pendency of his removal proceedings, which are

almost complete. See ECF No. 6-1 (Parminderjit Sidhu Decl.).
                                     2
     The Court has reviewed Kumar’s full petition, as well as his

recently filed letter. While it is understandable that, if the allegations in

the petition and letter are true, and Kumar believes his arrest and

detention by the Grand Rapids Police Department were unjustified, the
way to seek relief for this claim is to file a separate civil rights action

pursuant to 42 U.S.C. § 1983.

     The allegations of improper conduct pertaining to that criminal
arrest do not undercut the independent authority of the Department of

Homeland Security and Immigration and Customs Enforcement to place

Kumar in removal proceedings and hold him in immigration detention.

This Court has already dismissed Kumar’s habeas petition for lack of

subject-matter jurisdiction and declines to construe the filing as a § 1983

complaint. Courts frequently dismiss habeas petitions for lack of subject-
matter jurisdiction without prejudice to a petitioner’s potential § 1983

claims, permitting the detained individual to later assert his civil rights

claims properly. Martin v. Overton, 391 F. 3d 710, 714 (6th Cir. 2004).

See Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001) (“We conclude

that the district court did not err in dismissing the § 2254 petition for

lack of subject matter jurisdiction, rather than construing the filing as a

§ 1983 suit.”); Inyang v. Holder, No. 1:13 CV 2752, 2014 WL 1896636, *5

(N.D. Ohio May 12, 2014) (“[T]he Court should not attempt to construe

the petition as a complaint for relief under 42 U.S.C. § 1983, but rather


                                     3
should dismiss the claims without prejudice in order to allow the

petitioner to file a proper § 1983 action.”).


Dated: December 3, 2019        s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      4
